In a support proceeding, petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County, dated April 27, 1972, as granted respondent’s application to reduce child support payments and reduced the payments from $45 per week to $35 per week. Order reversed insofar as appealed from, on the law and the facts, without costs, and application denied. In our opinion, respondent failed to prove such a change in circumstances as would warrant a reduction in his support obligation. Rabin, P. J., Munder, Latham, Shapiro and Christ, JJ., concur.